     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 1 of 27 Page ID #:1




 1
     POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
     1100 Glendon Avenue, 15th Floor
 3
     Los Angeles, California 90024
 4   Telephone: (310) 405-7190
 5   Facsimile: (212) 661-8665
     jpafiti@pomlaw.com
 6
 7   Attorney for Plaintiff
 8   [Additional Counsel on Signature Page]
 9
10
                               UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12
13   DREW DEPOY, Individually and on             Case No.:
14   Behalf of All Others Similarly Situated,
15                                  Plaintiff,   CLASS ACTION COMPLAINT
16                                               FOR VIOLATIONS OF THE
          vs.                                    FEDERAL SECURITIES LAWS
17
18   STABLE ROAD ACQUISITION
     CORP., MOMENTUS INC., SRC-NI                JURY TRIAL DEMANDED
19
     HOLDINGS, LLC, BRIAN KABOT,
20   JAMES NORRIS and MIKHAIL
21   KOKORICH,

22                                Defendants.
23
24
25
26
27
28
29
30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 2 of 27 Page ID #:2




 1         Plaintiff Drew DePoy (“Plaintiff”), individually and on behalf of all others
 2
     similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
 3
 4   Defendants, alleges the following based upon personal knowledge as to Plaintiff and
 5   Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter
 6
     alia, the investigation conducted by and through Plaintiff’s attorneys, which included,
 7
 8   among other things, a review of the Defendants’ public documents, conference calls and
 9
     announcements made by Defendants, United States (“U.S.”) Securities and Exchange
10
11   Commission (“SEC”) filings by Stable Road Acquisition Corp. (“Stable Road” or the

12   “Company”), wire and press releases, analysts’ reports, and advisories published by and
13
     regarding the Company and Momentus Inc. (“Momentus”), and information readily
14
15   obtainable on the Internet.    Plaintiff believes that substantial additional evidentiary
16
     support will exist for the allegations set forth herein after a reasonable opportunity for
17
18
     discovery.

19                                 NATURE OF THE ACTION
20
           1.     This is a federal securities class action brought on behalf of all purchasers
21
22   of Stable Road securities (the “Class”) between October 7, 2020 and July 13, 2021,
23
     inclusive (the “Class Period”), seeking to recover damages caused by Defendants’
24
     violations of the federal securities laws and to pursue remedies under Sections 10(b) and
25
26   20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
27
     promulgated thereunder, against the Company and certain of its top officials.
28
                                                 1
29
30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 3 of 27 Page ID #:3




 1                                  JURISDICTION AND VENUE
 2
            2.    The claims asserted herein arise under and pursuant to Sections 10(b) and
 3
 4   20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

 5   thereunder by the SEC (17 C.F.R. § 240.10b-5).
 6
            3.    This Court has jurisdiction over the subject matter of this action pursuant to
 7
 8   28 U.S.C. § 1331 and Section 27 of the Exchange Act.
 9
            4.    Venue is proper in this Judicial District pursuant to Section 27 of the
10
11
     Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b).                  Stable Road is

12   headquartered in this Judicial District, Defendants conduct business in this Judicial
13
     District, and a significant portion of Defendants’ actions took place within this Judicial
14
15   District.
16
            5.    In connection with the acts alleged in this complaint, Defendants, directly or
17
     indirectly, used the means and instrumentalities of interstate commerce, including, but
18
19   not limited to, the mails, interstate telephone communications, and the facilities of the
20
     national securities markets.
21
22                                          PARTIES
23          6.    Plaintiff Drew DePoy, as set forth in the attached certification, acquired
24
     Stable Road securities at artificially inflated prices during the Class Period and was
25
26   damaged upon the revelation of the alleged corrective disclosures.
27
            7.    Defendant Stable Road is a special purpose acquisition company, or
28
29                                               2

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 4 of 27 Page ID #:4




 1   “SPAC.” The Company maintains its principal executive offices in Venice Beach,
 2
     California. Stable Road Class A common stock, warrants and units trade on the Nasdaq
 3
 4   Global Select Market (“NASDAQ”) under the symbols “SRAC,” “SRACW” and

 5   “SRACU,” respectively.
 6
           8.      Defendant Momentus was an acquisition target of Stable Road during the
 7
 8   Class Period. It is a private commercial space company headquartered in Santa Clara,
 9
     California.
10
11
           9.      Defendant SRC-NI Holdings, LLC (“Sponsor”) served as the SPAC

12   Sponsor of Stable Road during the Class Period.
13
           10.     Defendant Brian Kabot (“Kabot”) served as Chief Executive Officer
14
15   (“CEO”) and Chairman of Stable Road during the Class Period.
16
           11.     Defendant James Norris (“Norris”) served as Chief Financial Officer
17
     (“CFO”) of Stable Road during the Class Period.
18
19         12.     Defendant Mikhail Kokorich (“Kokorich”) founded and served as CEO of
20
     Momentus during the Class Period, until his resignation in January 2021.
21
22         13.     Defendants Kabot, Norris and Kokorich are collectively referred to
23   hereinafter as the “Individual Defendants.”    Because of the Individual Defendants’
24
     executive positions, they each had access to the undisclosed adverse information about
25
26   Stable Road’s and Momentus’s business, operations, products, and present and future
27
     business prospects via internal corporate documents, conversations and connections with
28
29                                              3

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 5 of 27 Page ID #:5




 1   other corporate officers and employees, and attendance at management and Board of
 2
     Directors meetings and committees thereof.
 3
 4         14.    Each of the Individual Defendants was directly involved in the management

 5   and day-to-day operations of the Company and/or Momentus at the highest levels and
 6
     was privy to confidential proprietary information concerning Stable Road and
 7
 8   Momentus. In addition, the Individual Defendants were involved in drafting, producing,
 9
     reviewing and/or disseminating the false and misleading statements and information
10
11
     alleged herein, were aware of, or recklessly disregarded, the false and misleading

12   statements being issued regarding the Company and Momentus, and approved or ratified
13
     these statements, in violation of the federal securities laws.
14
15         15.    The Individual Defendants, because of their positions of control and
16
     authority as officers and/or directors of the Company and Momentus, were able to, and
17
     did, control the content of the various SEC filings, press releases, and other public
18
19   statements pertaining to the Company and Momentus during the Class Period. Each
20
     Individual Defendant was provided with copies of the documents alleged herein to be
21
22   misleading before or shortly after their issuance and/or had the ability and/or opportunity
23   to prevent their issuance or cause them to be corrected. Accordingly, each Individual
24
     Defendant is responsible for the accuracy of the public statements detailed herein and is,
25
26   therefore, primarily liable for the representations contained therein.
27
28
29                                                 4

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 6 of 27 Page ID #:6




 1                               SUBSTANTIVE ALLEGATIONS
 2
           16.    Stable Road is a blank check company.            A blank check company is
 3
 4   sometimes referred to as a special purpose acquisition vehicle, or “SPAC,” and does not

 5   initially have any operations or business of its own. Rather, it raises money from
 6
     investors in an initial public offering and then uses the proceeds from the offering to
 7
 8   acquire a business or operational assets, usually from a private company that does not
 9
     publicly report financial or operating results. As a result, investors in blank check
10
11
     companies rely on the skill, transparency and honesty of the blank check company’s

12   sponsor to spend the offering proceeds to acquire a fundamentally sound target company
13
     that offers attractive risk-adjusted returns for investors.
14
15         17.    In November 2019, the Sponsor and Defendants Kabot and Norris took
16
     Stable Road public via an initial public offering (the “IPO”). While Stable Road did not
17
     identify any target companies at the time of the IPO, the IPO offering materials stated
18
19   that the Company planned to pursue an acquisition focused in the cannabis sector. IPO
20
     offering materials claimed that the Sponsor and Stable Road management, including
21
22   Defendants Kabot and Norris, would “[c]onduct rigorous due diligence” of any target
23   possibilities, “including a review of company-specific information as well as an analysis
24
     of the overall industry and competitive landscape.”
25
26         18.    The IPO offering materials provided “Acquisition Criteria” that would
27
     purportedly be used to evaluate target companies by the Sponsor and Stable Road
28
29                                                  5

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 7 of 27 Page ID #:7




 1   executives, which included the following:
 2
           •     Operates adjacent or ancillary to the cannabis industry, but does not “touch
 3               the plant” and complies with all U.S. federal laws;
 4
           •     Is highly scalable;
 5
 6         •     Has strong intellectual property including brands, technology, software,
                 methods, etc.;
 7
 8         •     Has an institutional mindset/infrastructure;
 9
           •     Has a strong professional management team with deep networks within the
10               cannabis sector and the ability to adapt to a quickly changing business
11               environment;
12
           •     Has potential to achieve significant growth in revenue and earnings;
13
14         •     Has potential to generate attractive returns on invested capital, with
                 incremental investment opportunities that will allow the company to
15               increase earnings;
16
           •     Has strong intellectual property, a defensible business model, a strong
17
                 competitive position established customer relationships, and sustainable
18               margins;
19
           •     Has potential to grow via add-on acquisitions or is viewed as an appropriate
20               platform for a future roll-up strategy;
21
           •     Can benefit from expected consolidation within the cannabis industry;
22
23         •     Can benefit from additional managerial guidance and strategic initiatives to
24
                 reposition the company, accelerate growth or refocus the business on
                 strategies that will result in value creation;
25
26         •     Will be well received by financial markets as a public company; and
27
           •     Has the potential to generate risk-adjusted returns that are attractive for our
28               stockholders.
29                                               6

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 8 of 27 Page ID #:8




 1
           19.    According to the IPO registration statement, Stable Road was required to
 2
 3   acquire a target business with an aggregate fair market value of at least 80% of the net
 4
     assets held in trust from the IPO proceeds and to do so within 18 months of the
 5
 6   November 2019 IPO. In the event Stable Road did not complete an initial business
 7   combination, the Company was obligated to redeem 100% of its outstanding public
 8
     shares equal to the aggregate trust proceeds plus interest. Moreover, shareholders could
 9
10   redeem their shares at the time of the initial business combination if they did not want to
11
     retain a continuing interest in the business after the transaction. If enough shareholders
12
13   redeemed their shares, a deal would not be economically feasible.
14         20.    However, if Stable Road was successful in completing an initial business
15
     combination within the allotted time frame, the Sponsor and various Company insiders
16
17   would be richly rewarded. Specifically, Stable Road had issued founder shares to the
18
     Sponsor in connection with the IPO equal to approximately 20% of the Company’s
19
20   outstanding common shares after the IPO, which the Sponsor held for the benefit of

21   Defendant Kabot, Defendant Norris, and other Company insiders. The founder shares
22
     were valued in the proxy materials for a merger at $55 million as of April 5, 2021, with
23
24   the founder shares held by Defendant Kabot valued at $5.7 million and the founder
25
     shares held by Defendant Norris valued at $1 million as of this date. These shares would
26
27
     expire worthless if the Company failed to complete its initial business combination. As

28   a result, Defendants were highly incentivized to complete an initial business combination
29                                               7

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 9 of 27 Page ID #:9




 1   and to convince shareholders to approve a merger within the allotted time frame.
 2
           21.    Momentus is a private company that purports to operate in the commercial
 3
 4   space industry.

 5           MATERIALLY FALSE AND MISLEADING STATEMENTS AND
 6               OMISSION ISSUED DURING THE CLASS PERIOD
 7         22.    The Class Period begins on October 7, 2020. On that date, Stable Road and
 8
     Momentus issued a joint press release announcing that the Company had agreed to
 9
10   acquire Momentus in a proposed merger, subject to shareholder approval (the “Merger”).
11
     Although outside of Stable Road’s claimed target industry, the press release stated that
12
13   the Merger would “create the first publicly traded space infrastructure company at the
14   forefront of the new space economy.” The release also stated that “[i]n 2019, the
15
     Company successfully tested its water plasma propulsion technology in space.” The
16
17   release quoted Defendants Kokorich and Kabot regarding the Merger, stating in pertinent
18
     part as follows:
19
20         “Momentus is at the forefront of the new space economy and is poised to
           capitalize on the significant growth opportunity as a first mover; we believe
21         in a future where humanity is equipped with all it needs to flourish
22         throughout the solar system,” said Mikhail Kokorich, Founder & Chief
           Executive Officer of Momentus. “Our mission is to provide the
23         infrastructure services that support all industry beyond Earth. The
24         technologies we’ve developed or built upon, including our groundbreaking
           water plasma propulsion, will support growing demand from the booming
25
           satellite industry with affordable, versatile and low risk transportation and
26         infrastructure services across private companies, government agencies, and
27
           research organizations. We expect to deploy the proceeds of this transaction
           to support our rapid growth and operations, and to support our capital needs
28         as we ramp up revenues. We are excited to partner with the Stable Road
29                                              8

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 10 of 27 Page ID #:10




 1          team and look forward to leveraging their capital markets expertise.”
 2
            Brian Kabot, Chairman & Chief Executive Officer of Stable Road added,
 3          “We set out to identify a disruptive company and Momentus was the most
 4          unique and compelling opportunity to create value through our investment,
            as we believe the Company is primed to be a leader in the rapidly growing
 5          new space economy. As the only public, pure-play commercial space
 6          company capable of revolutionizing space infrastructure, Momentus is
            poised to capitalize on its market-defining position. We are excited to
 7          partner with Momentus as the Company develops its technology portfolio,
 8          continues to leverage deep customer relationships across diverse private and
            public sector applications, and expands its experienced leadership team.”
 9
10          23.   Also on October 7, 2020, Defendant Kabot appeared on CNBC to promote
11
      the Merger. In an interview, Defendant Kabot stated:
12
13          We have a, we had a very successful test launch, the vehicle is still flying
            around in space, which is great. Our first commercial launch will be in
14          December 2020 with Space. We have a pretty full vehicle of satellites to
15          deliver. And then we have a phenomenal launch cadence for 2021 going up
            with SpaceX in February, June, and December 2021. We actually have one
16
            and a half vehicles already booked for December 2021. So pretty aggressive
17          launch cadence with SpaceX.
18
            24.   On October 13, 2020, Stable Road filed with the SEC on Form 8-K an
19
20    investor presentation regarding the Merger.      The investor presentation stated that

21    Momentus had an enterprise value of $1.2 billion and stated that its “Groundbreaking
22
      Water Propulsion Technology” had been “[s]uccessfully tested . . . on a demo flight
23
24    launched mid-2019.” The investor presentation also highlighted the “Exceptional Team”
25
      at Momentus led by the company’s “Visionary Founder,” Defendant Kokorich.
26
27
            25.   On November 2, 2020, Stable Road filed with the SEC a registration

28    statement on Form S-4 for shares to be issued in the Merger, which was signed by
29                                               9

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 11 of 27 Page ID #:11




 1    Defendants Kabot and Norris, among others (“Registration Statement”).                 The
 2
      Registration Statement highlighted Momentus’s “Valuable Intellectual Property,” and
 3
 4    stated in pertinent part: “Since its founding in 2017, Momentus has developed a portfolio

 5    of technologies, including its cornerstone water plasma propulsion technology, which it
 6
      successfully tested in space in 2019.” The Registration Statement also represented that
 7
 8    Momentus was on track to achieve $19 million in revenues during 2021, which was
 9
      expected to rise to $152 million in revenues by 2022 and over $4 billion in revenues by
10
11
      2027. Furthermore, although the Registration Statement stated that Momentus was

12    considered a “foreign person” by The Committee on Foreign Investment in the United
13
      States (“CFIUS”) and thus subject to a national security review, it omitted any disclosure
14
15    that Defendant Kokorich himself was considered by U.S. government officials to pose a
16
      serious national security threat, thereby jeopardizing Momentus’s launch schedule and
17
      undermining its revenue projections.
18
19          26.   The statements referenced in ¶¶22-25 above were materially false and
20
      misleading when made because they misrepresented and failed to disclose the adverse
21
22    facts about Momentus’s business, operations, and prospects and Stable Road’s due
23    diligence activities in connection with the Merger, which were known to Defendants or
24
      recklessly disregarded by them, as follows: (i) that Momentus’s 2019 test of its key
25
26    technology, a water plasma thruster, had failed to meet Momentus’s own public and
27
      internal pre-launch criteria for success, and was conducted on a prototype that was not
28
29                                               10

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 12 of 27 Page ID #:12




 1    designed to generate commercially significant amounts of thrust; (ii) that the U.S.
 2
      government had conveyed that it considered the CEO of Momentus, Defendant
 3
 4    Kokorich, a national security threat, which jeopardized Defendant Kokorich’s continued

 5    leadership of Momentus and Momentus’s launch schedule and business prospects; (iii)
 6
      that, as a result of (a) and (b) above, the revenue projections and business and
 7
 8    operational plans provided to investors regarding Momentus and the commercial
 9
      viability and timeline of its products were materially false and misleading and lacked a
10
11
      reasonable basis in fact; and (iv) that Stable Road had failed to conduct appropriate due

12    diligence of Momentus and its business operations and Defendants had materially
13
      misrepresented the due diligence activities being conducted by the Sponsor and Stable
14
15    Road executives in connection with the Merger.
16
                                      The Truth Begins To Emerge
17
            27.   On January 25, 2021, Momentus announced that Defendant Kokorich had
18
19    resigned his position as CEO of Momentus “in an effort to expedite the resolution of
20
      U.S. government national security and foreign ownership concerns surrounding the
21
22    Company.”
23          28.   On this news, the price of Stable Road securities plummeted. Over three
24
      trading days, the price of Stable Road Class A stock fell $4.75, or 19%, to close at
25
26    $20.10 per share on January 27, 2021. However, because the truth regarding Stable
27
      Road’s due diligence activities and the commercial viability of Momentus products and
28
29                                               11

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 13 of 27 Page ID #:13




 1    its expected revenues remained concealed by Defendants, the price of Stable Road
 2
      securities remained artificially inflated.
 3
 4                                        The Truth Fully Emerges

 5          29.    On July 13, 2021, the SEC announced charges against Stable Road, the
 6
      Sponsor, Momentus, Defendant Kabot and Defendant Kokorich for making “misleading
 7
 8    claims about Momentus’s technology and about national security risks associated with
 9
      Kokorich.” The release stated that all parties other than Defendant Kokorich had settled
10
11
      the charges against them for $8 million in total, while the case against Defendant

12    Kokorich continued. The release stated in pertinent part as follows:
13
            According to the SEC’s settled order, Kokorich and Momentus, an early-
14          stage space transportation company, repeatedly told investors that it had
15          “successfully tested” its propulsion technology in space when, in fact, the
            company’s only in-space test had failed to achieve its primary mission
16
            objectives or demonstrate the technology’s commercial viability. The order
17          finds that Momentus and Kokorich also misrepresented the extent to which
            national security concerns involving Kokorich undermined Momentus’s
18
            ability to secure required governmental licenses essential to its operations.
19          In addition, the order finds that Stable Road repeated Momentus’s
20          misleading statements in public filings associated with the proposed merger
            and failed its due diligence obligations to investors. According to the order,
21          while Stable Road claimed to have conducted extensive due diligence of
22          Momentus, it never reviewed the results of Momentus’s in-space test or
            received sufficient documents relevant to assessing the national security
23          risks posed by Kokorich. The order finds that Kabot participated in Stable
24          Road’s inadequate due diligence and in filing its inaccurate registration
            statements and proxy solicitations. The SEC’s complaint against Kokorich
25
            includes factual allegations that are consistent with the findings in the order.
26
27
            30.    Also on July 13, 2021, the SEC publicized a cease-and-desist order

28    (“Order”) and complaint against Defendant Kokorich which detailed Defendants’
29                                                 12

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 14 of 27 Page ID #:14




 1    scheme to defraud investors in connection with the Merger.         The Order stated in
 2
      pertinent part as follows:
 3
 4                 3. Momentus’s business plans and multi-billion dollar revenue
            projections, as provided to PIPE investors and described in SRAC’s Form
 5          S-4 registration statement/proxy statement filed in connection with the
 6          anticipated merger, were premised on Momentus’s development of
            commercially viable technology that it could employ to provide commercial
 7          space services to customers in the near-term on U.S.-based launches.
 8
                   4. Momentus and Kokorich misled SRAC’s investors, including the
 9
            PIPE investors, in two key respects. First, Momentus and SRAC both
10          claimed that in 2019, Momentus had “successfully tested” in space its key
11
            technology, a microwave electro-thermal (“MET”) water plasma thruster,
            that Momentus claimed was designed to move a satellite into custom orbit
12          after launch. In fact, that 2019 test failed to meet Momentus’s own public
13          and internal pre-launch criteria for success, and was conducted on a
            prototype that was not designed to generate commercially significant
14          amounts of thrust.
15
                    5. Second, Kokorich and Momentus concealed and made false
16
            statements about U.S. government concerns with national security and
17          foreign ownership risks posed by Kokorich, including concerns related to
            his affiliation with Momentus. Based on those concerns, U.S. government
18
            agencies had the functional authority to block Momentus’s involvement in
19          U.S. based launches, and in January 2021, Kokorich resigned his position as
20          CEO as part of an effort to resolve the ongoing national security concerns.
            Up to at least that point, Momentus and SRAC had disclosed that
21          Momentus could face CFIUS restrictions in future transactions as a result of
22          Kokorich’s status as a “foreign person,” but investors lacked material
            information about the extent to which Kokorich’s affiliation with Momentus
23          jeopardized, among other things, the company’s launch schedule and the
24          revenue projections that were based in part on assumptions about the timing
            of its first commercial launch.
25
26                6. SRAC’s due diligence failures compounded Momentus’s and
27
            Kokorich’s misrepresentations and omissions and resulted in the
            dissemination of materially false and misleading information to investors.
28          SRAC’s due diligence of Momentus was conducted in a compressed
29                                              13

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 15 of 27 Page ID #:15




 1          timeframe and unreasonably failed both to probe the basis of Momentus’s
            claims that its technology had been “successfully tested” in space and to
 2
            follow up on red flags concerning national security and foreign ownership
 3          risks. As a result, SRAC’s public filings, including registration statements
 4          signed by Kabot, incorporated Momentus’s and Kokorich’s false and
            misleading claims and caused investors to be misled about material aspects
 5          of Momentus’s business.
 6
            31.   On this news, the price of Stable Road securities plummeted. On July 14,
 7
 8    2021, the price of Stable Road Class A stock fell $1.22 per share, or 10%, to close at
 9
      $10.66 per share.
10
11
                          ADDITIONAL SCIENTER ALLEGATIONS

12          32.   As alleged herein, Defendants acted with scienter in that they knew that the
13
      public documents and statements issued or disseminated in the name of the Company
14
15    and Momentus were materially false and misleading; knew that such statements or
16
      documents would be issued or disseminated to the investing public; and knowingly and
17
      substantially participated or acquiesced in the issuance or dissemination of such
18
19    statements or documents as primary violations of the federal securities laws.
20
      Defendants, by virtue of their receipt of information reflecting the true facts regarding
21
22    Stable Road’s due diligence activities and the technology possessed and national security
23    concerns posed by Momentus, their control over, and/or receipt and/or modification of
24
      Stable Road’s and Momentus’s allegedly materially misleading misstatements and/or
25
26    their associations with the Company and/or Momentus, which made them privy to
27
      confidential proprietary information concerning Stable Road and Momentus, participated
28
29                                               14

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 16 of 27 Page ID #:16




 1    in the fraudulent scheme alleged herein.
 2
            33.    The fraudulent scheme described herein could not have been perpetrated
 3
 4    during the Class Period without the knowledge and complicity of, or at least the reckless

 5    disregard by, personnel at the highest levels of the Company and Momentus, including
 6
      the Individual Defendants.     Given their executive-level positions with Stable Road
 7
 8    and/or Momentus, the Individual Defendants controlled the contents of Stable Road’s
 9
      and Momentus’s public statements during the Class Period. The Individual Defendants
10
11
      were each provided with or had access to the information alleged herein to be false

12    and/or misleading prior to or shortly after its issuance and had the ability and opportunity
13
      to prevent its issuance or cause it to be corrected. Because of their positions and access
14
15    to material non-public information, the Individual Defendants knew or recklessly
16
      disregarded that the adverse facts specified herein had not been disclosed to and were
17
      being concealed from the public and that the positive representations that were being
18
19    made were false and misleading. As a result, each of the Individual Defendants was
20
      responsible for the accuracy of Stable Road’s and Momentus’s corporate statements and
21
22    is, therefore, responsible and liable for the representations contained therein.
23                                       LOSS CAUSATION
24
            34.    As detailed herein, during the Class Period, Defendants engaged in a
25
26    scheme to deceive the market and a course of conduct that artificially inflated the price
27
      of Stable Road securities. This scheme operated as a fraud or deceit on Class Period
28
29                                                 15

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 17 of 27 Page ID #:17




 1    purchasers of Stable Road securities by failing to disclose and misrepresenting the
 2
      adverse facts detailed herein. When Defendants’ prior misrepresentations and fraudulent
 3
 4    conduct were disclosed and became apparent to the market, the price of Stable Road

 5    securities declined significantly as the prior artificial inflation came out of the price of
 6
      Stable Road securities.
 7
 8            35.   By concealing from investors the adverse facts detailed herein, Defendants
 9
      presented a misleading picture of Stable Road’s due diligence activities and Momentus’s
10
11
      business, prospects and operations. Defendants’ false and misleading statements had the

12    intended effect and caused Stable Road securities to trade at artificially inflated levels
13
      throughout the Class Period, reaching as high as $29.18 per share of Class A common
14
15    stock on February 10, 2021. Following the adverse revelations detailed herein, the price
16
      Stable Road Class A common stock fell to a low of just $10.58 per share on July 14,
17
      2021 – nearly 64% below the Class Period high. As a result of their purchases of Stable
18
19    Road securities at artificially inflated prices during the Class Period, Plaintiff and the
20
      other Class members suffered economic loss, i.e., damages, under the federal securities
21
22    laws.
23            36.   When the truth about the Company was revealed to the market, the price of
24
      Stable Road securities fell significantly. The decline removed the inflation from the
25
26    price of Stable Road securities, causing real economic loss to investors who had
27
      purchased Stable Road securities during the Class Period. The decline in the price of
28
29                                                16

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 18 of 27 Page ID #:18




 1    Stable Road securities when the corrective disclosure came to light was a direct result of
 2
      the nature and extent of Defendants’ fraudulent misrepresentations being revealed to
 3
 4    investors and the market. The timing and magnitude of the price decline in Stable Road

 5    securities negate any inference that the loss suffered by Plaintiff and the other Class
 6
      members was caused by changed market conditions, macroeconomic or industry factors,
 7
 8    or Company-specific facts unrelated to Defendants’ fraudulent conduct.
 9
            37.   The economic loss, i.e., damages, suffered by Plaintiff and the other Class
10
11
      members was a direct result of Defendants’ fraudulent scheme to artificially inflate the

12    price of Stable Road securities and the subsequent significant decline in the value of
13
      Stable Road securities when Defendants’ prior misrepresentations and other fraudulent
14
15    conduct were revealed.
16
                   APPLICABILITY OF PRESUMPTION OF RELIANCE:
17                      FRAUD ON THE MARKET DOCTRINE
18
            38.   At all relevant times, the market for Stable Road securities was an efficient
19
20    market for the following reasons, among others:

21                (a)     Stable Road securities met the requirements for listing, and were
22
      listed and actively traded on the NASDAQ, a highly efficient, national stock market;
23
24                (b)    as a regulated issuer, Stable Road filed periodic public reports with
25
      the SEC and the NASDAQ;
26
27
                  (c)    Stable Road regularly communicated with public investors via

28    established market communication mechanisms, including the regular dissemination of
29                                               17

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 19 of 27 Page ID #:19




 1    press releases on national circuits of major newswire services and other wide-ranging
 2
      public disclosures, such as communications with the financial press and other similar
 3
 4    reporting services; and

 5                (d)    Stable Road was followed by securities analysts employed by major
 6
      brokerage firms who wrote reports which were distributed to the sales force and certain
 7
 8    customers of their respective brokerage firms.      Each of these reports was publicly
 9
      available and entered the public marketplace.
10
11
            39.   As a result of the foregoing, the market for Stable Road securities promptly

12    digested current information regarding Stable Road from all publicly available sources
13
      and reflected such information in the price of Stable Road securities. Under these
14
15    circumstances, all purchasers of Stable Road securities during the Class Period suffered
16
      similar injury through their purchase of Stable Road securities at artificially inflated
17
      prices and a presumption of reliance applies.
18
19                                     NO SAFE HARBOR
20
            40.   The statutory safe harbor provided for forward-looking statements under the
21
22    Private Securities Litigation Reform Act of 1995 does not apply to any of the allegedly
23    false statements plead in this complaint.       The statements alleged to be false and
24
      misleading herein all relate to then-existing facts and conditions. In addition, to the
25
26    extent certain of the statements alleged to be false may be characterized as forward
27
      looking, they were not adequately identified as “forward-looking statements” when made
28
29                                               18

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 20 of 27 Page ID #:20




 1    and there were no meaningful cautionary statements identifying important factors that
 2
      could cause actual results to differ materially from those in the purportedly forward-
 3
 4    looking statements.    Furthermore, to the extent that the statutory safe harbor is

 5    determined to apply to any forward-looking statements pleaded herein, Defendants are
 6
      liable for those false forward-looking statements because at the time each of those
 7
 8    forward-looking statements was made, the speaker had actual knowledge that the
 9
      forward-looking statement was materially false or misleading, and/or the forward-
10
11
      looking statement was authorized or approved by an executive officer of Stable Road

12    who knew that the statement was false when made.
13
                               CLASS ACTION ALLEGATIONS
14
15          41.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
16
      Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
17
      otherwise acquired Stable Road securities during the Class Period; and were damaged
18
19    upon the revelation of the alleged corrective disclosures. Excluded from the Class are
20
      Defendants herein, the officers and directors of the Company, at all relevant times,
21
22    members of their immediate families and their legal representatives, heirs, successors or
23    assigns and any entity in which Defendants have or had a controlling interest.
24
            42.   The members of the Class are so numerous that joinder of all members is
25
26    impracticable. Throughout the Class Period, Stable Road securities were actively traded
27
      on the NASDAQ. While the exact number of Class members is unknown to Plaintiff at
28
29                                                19

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 21 of 27 Page ID #:21




 1    this time and can be ascertained only through appropriate discovery, Plaintiff believes
 2
      that there are hundreds or thousands of members in the proposed Class. Record owners
 3
 4    and other members of the Class may be identified from records maintained by Stable

 5    Road or its transfer agent and may be notified of the pendency of this action by mail,
 6
      using the form of notice similar to that customarily used in securities class actions.
 7
 8          43.    Plaintiff’s claims are typical of the claims of the members of the Class as all
 9
      members of the Class are similarly affected by Defendants’ wrongful conduct in
10
11
      violation of federal law that is complained of herein.

12          44.    Plaintiff will fairly and adequately protect the interests of the members of
13
      the Class and has retained counsel competent and experienced in class and securities
14
15    litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
16
            45.    Common questions of law and fact exist as to all members of the Class and
17
      predominate over any questions solely affecting individual members of the Class.
18
19    Among the questions of law and fact common to the Class are:
20
                       • whether the federal securities laws were violated by Defendants’ acts
21                       as alleged herein;
22
                       • whether statements made by Defendants to the investing public
23
                         during the Class Period misrepresented material facts about the
24                       business, operations and management of Stable Road and Momentus;
25
                       • whether the Individual Defendants caused Stable Road to issue false
26                       and misleading financial statements during the Class Period;
27
28
29                                                  20

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 22 of 27 Page ID #:22




 1                     • whether Defendants acted knowingly or recklessly in issuing false
 2
                         and misleading financial statements;

 3                     • whether the prices of Stable Road securities during the Class Period
 4                       were artificially inflated because of the Defendants’ conduct
                         complained of herein; and
 5
 6                     • whether the members of the Class have sustained damages and, if so,
                         what is the proper measure of damages.
 7
 8           46.    A class action is superior to all other available methods for the fair and
 9
      efficient adjudication of this controversy since joinder of all members is impracticable.
10
11    Furthermore, as the damages suffered by individual Class members may be relatively
12    small, the expense and burden of individual litigation make it impossible for members of
13
      the Class to individually redress the wrongs done to them. There will be no difficulty in
14
15    the management of this action as a class action.
16
                                              COUNT I
17
            (For Violation of §10(b) of the Exchange Act and Rule l0b-5 Promulgated
18                             Thereunder Against All Defendants)
19           47.    Plaintiff repeats and realleges each and every allegation contained above as
20
      if fully set forth herein.
21
22           48.    During the Class Period, Defendants disseminated or approved the
23    materially false and misleading statements specified above, which they knew or
24
      deliberately disregarded were misleading in that they contained misrepresentations and
25
26    failed to disclose material facts necessary in order to make the statements made, in light
27
      of the circumstances under which they were made, not misleading.
28
29                                                21

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 23 of 27 Page ID #:23




 1          49.       Defendants: (a) employed devices, schemes and artifices to defraud; (b)
 2
      made untrue statements of material fact and/or omitted to state material facts necessary
 3
 4    to make the statements made not misleading; and (c) engaged in acts, practices, and a

 5    course of business that operated as a fraud and deceit upon the purchasers of Stable Road
 6
      securities during the Class Period.
 7
 8          50.       Plaintiff and the Class have suffered damages in that, in reliance on the
 9
      integrity of the market, they paid artificially inflated prices for Stable Road securities.
10
11
      Plaintiff and the Class would not have purchased Stable Road securities at the prices

12    they paid, or at all, if they had been aware that the market prices had been artificially and
13
      falsely inflated by Defendants’ misleading statements.
14
15          51.       As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
16
      and the other members of the Class suffered damages in connection with their purchases
17
      of Stable Road securities during the Class Period.
18
19                                              COUNT II
20    (For Violation of §20(a) of the Exchange Act Against the Individual Defendants and
21
                                          the Sponsor)
            52.       Plaintiff repeats and realleges each and every allegation above as if fully set
22
23    forth herein.
24
            53.       The Individual Defendants and the Sponsor acted as controlling persons of
25
26    Stable Road and Momentus within the meaning of §20(a) of the Exchange Act.
27          54.       By virtue of their positions as the Sponsor, the officers and/or directors of
28
29                                                   22

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 24 of 27 Page ID #:24




 1    Stable Road and Momentus, and/or their beneficial ownership of Stable Road and
 2
      Momentus securities, the Sponsor and the Individual Defendants had the power and
 3
 4    authority to, and did, cause Stable Road and Momentus to engage in the wrongful

 5    conduct alleged.
 6
            55.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
 7
 8    and the other members of the Class suffered damages in connection with their purchases
 9
      of Stable Road securities during the Class Period.
10
11
            56.    By reason of such conduct, Defendants are liable pursuant to §20(a) of the

12    Exchange Act.
13
                                      PRAYER FOR RELIEF
14
15          WHEREFORE, Plaintiff prays for judgment as follows:
16
            A.     Designating Plaintiff as Lead Plaintiff and declaring this action to be a class
17
      action properly maintained pursuant to Rule 23 of the Federal Rules of Civil Procedure
18
19    and Plaintiff’s counsel as Lead Counsel;
20
            B.     Awarding Plaintiff and other members of the Class damages together with
21
22    interest thereon;
23          C.     Awarding Plaintiff and other members of the Class their costs and expenses
24
      of this litigation, including reasonable attorneys’ fees, expert fees, and other costs and
25
26    disbursements; and
27
            D.     Awarding Plaintiff and other members of the Class such other and further
28
29                                                23

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 25 of 27 Page ID #:25




 1    relief as the Court deems just and proper under the circumstances.
 2
                                          JURY DEMAND
 3
      Plaintiff hereby demands a trial by jury.
 4
 5
       Dated: August 4, 2021

 6                                                 Respectfully submitted,
 7                                                 POMERANTZ LLP
 8
                                                   By: s/ Jennifer Pafiti
 9                                                 Jennifer Pafiti (SBN 282790)
                                                   1100 Glendon Avenue, 15th Floor
10
                                                   Los Angeles, California 90024
11                                                 Telephone: (310) 405-7190
12                                                 Facsimile: (212) 661-8665
                                                   jpafiti@pomlaw.com
13
                                                   BRONSTEIN, GEWIRTZ &
14                                                 GROSSMAN, LLC
15                                                 Peretz Bronstein
                                                   (pro hac vice application forthcoming)
16                                                 60 East 42nd Street, Suite 4600
                                                   New York, New York 10165
17                                                 Telephone: (212) 697-6484
18
                                                   Facsimile: (212) 697-7296
                                                   peretz@bgandg.com
19
                                                   Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28
29                                                24

30
31
     Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 26 of 27 Page ID #:26


                                                                                   Thursday, July 22, 2021

 Stable Road Acquisition Corp. (SRAC)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Stable Road Acquisition Corp. (“Stable Road” or the “Company”)
and authorize the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire Stable Road securities at the direction of plaintiffs counsel, or in order
to participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Stable Road securities during the class period, including providing testimony at deposition
and trial, if necessary. I understand that the Court has the authority to select the most adequate lead
plaintiff in this action.

5. The attached sheet lists all of my transactions in Stable Road securities during the Class Period as
speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.    I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Drew DePoy

Signature
Case 2:21-cv-06287-JFW-SHK Document 1 Filed 08/04/21 Page 27 of 27 Page ID #:27



  Stable Road Acquisition Corp. (SRAC)                                          DePoy, Drew

                                           List of Purchases and Sales

       Transaction                                         Number of      Price Per
          Type                   Date                      Shares/Unit   Share/Unit

        Purchase                1/7/2021                      160        $15.5000
        Purchase                2/4/2021                      30         $24.5000
